DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,11,13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 5, the applicant recites “the drilling fluid pressure” in line 2.  Claim 5 depends from claim 1 which recites “an operating drilling fluid pressure“ and “an target drilling fluid pressure”.  In claim 5,  it is unclear which drilling fluid pressure the applicant is referring to in the phrase “the drilling fluid pressure”.
The same indefiniteness applies to the phrase “the drilling fluid pressure” in line 2 of claim 13 and  line 2 of claim 16. 
In claim 11, the claim not have a period at the end.  Therefore, it is unclear whether the applicant has included all the intended limitation in claim 11. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12,14,15,17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jeffryes et al. 20180128093.
Referring to claim 12, Jeffryes discloses a method for drilling, comprising: obtaining an operating drilling fluid pressure (see fig. 14, box 1403 pressure measurements taken and passed from sensors to controller and paragraph 0045; determining a pressure difference based on the operating drilling fluid pressure and a target drilling fluid pressure (see paragraph 0078, equation shows determining pressure difference between operating pressure and set pressure); determining an integrated pressure based on the pressure difference ( see paragraph 0078, equation shows finding integrated pressure based on pressure difference); obtaining an operating weight on bit (see fig. 14, box 1403 WOB measurements taken and passed from sensors to controller and paragraph 0045); determining a weight difference based on the operating weight on bit and a target weight on bit (see paragraph 0100-0101, equations determines weight difference between operating WOB and desired WOB); and changing a drill pipe lowering rate based on at least one of the weight difference (see paragraph 0113, controlled ROP is changed).
Referring to claims 14-15 and 17, Jeffryes discloses measuring the operating drilling fluid pressure and operating weight on bit at a surface location (see paragraph 0048 and figure 1, surface sensor 41 measures WOB and pressure).

Allowable Subject Matter
Claims 1-4,6-10 allowed.
Claims 5,11,13,16  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Referring to claim 1, the closest prior art to Jeffryes does not teach nor suggest determining a surface rate of penetration based on an integrated pressure and the weight difference where the integrated pressure is based on the pressure difference between an operating drilling fluid pressure and a target drilling fluid pressure, in combination with the other limitation of the claim.  
Referring to claim 8, Jeffryes does not teach nor suggest multiplying the weight difference between an operating weight on bit and a target weight on bit by a proportional term for a weight proportional term; adding the integrated pressure, the pressure difference, and the weight proportional term for a proportional-integral sum; based on the proportional-integral sum, determining a surface rate of penetration.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672